Treat, J.
The rules by which damages are to be estimated were established in the case of The Scotland, 105 U. S. 24.
Many of the exceptions filed look to supposed errors in the former decree of the court, which cannot be reviewed in these exceptions. Without passing formally on each of the exceptions named, seriatim, the court rules that all commissions charged should be rejected; for, if there was an abandonment, technical or otherwise, the title to the property passed to the underwriters. They should not be allowed commissions for selling their own property. True, such commissions were taken into consideration for the ascertainment of the value of the salved property; yet it is not properly chargeable as commissions against the respondent. Therefore the account, properly stated, will be, deducting commissions and interest thereon, as follows: Sun Mutual Insurance Company, $2,097.90; Hibernia Insurance Company, $2,660.31; Citizens’ Insurance Company, $4,76246. All the exceptions are overruled, except these as to commissions, and the decree will be in favor of the respective libelants, as above stated. -